Mr. Justice Scholfield delivered the opinion of the Court: This action was brought against the defendant for negligence in killing the plaintiff’s intestate. He was a brakeman on a water train running between Centraba and Big Muddy, and was killed by the explosion of the boiler of the engine, on the 11th of Dec., 1871, a few miles south of Centraba. There is no question but that he and the engineer, Houck, who was also killed at the same time, were fellow-servants, in the same branch of employment, and if the defendant’s death was caused by the carelessness of Houck, there can be no recovery. The case of Illinois Central Railroad Co. v. Houck, Admr., ante, p, 285, presenting the question of Houclc’s negligence on that occasion, was argued in connection with the present case, and we have considered them together. In that case we were of opinion, and so held, that the evidence clearly shows that the explosion resulted from Houck’s negligence in running with more steam than the rules of the company allowed, and in not keeping his hoiler properly supplied with water. The same view of the evidence must apply to the present case, and the result necessarily is, that the judgment must be reversed, and judgment will be given in behalf of appellant for costs in this court and in the court below. Judgment reversed.